DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the restriction requirement dated 07/25/2022, Applicant elected Group 1, corresponding to claims 1-5 and 9-13, without traverse. Accordingly, claims 1-15 are pending in the instant application with claims 6-8 and 14-15 withdrawn from consideration.  

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, as appropriate.  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,369,909 B1 to Shima in view of U.S. Patent No. 6,701,345 B1 to Carley et al. (hereinafter, Carley).  

In regard to claims 1 and 9, Shima discloses a diagnostic apparatus (Shima, col. 12, line 44, host computer 1 and/or host 54 in col. 25, line 53) comprising: 
a user interface device (Shima, col. 25, line 60, user interface screen); 
a communication interface (Shima, col. 12, line 44, Shima states that the host can be, for example, a personal computer, which would comprise a communication interface); 
a processor (Shima, col. 12, line 44, Shima states that the host can be, for example, a personal computer, which would comprise a processor); and 
a memory storing instructions executable by the processor (Shima, col. 12, line 44, Shima states that the host can be, for example, a personal computer, which would comprise a memory storing instructions executable by the processor), 
wherein the processor executes the instructions to: 
receive, through the communication interface, a response packet in response to a network performance measurement packet transmitted to an image forming apparatus (Shima, col. 25, lines 54-62, printer driver of the host 54 sends a performance attribute notification request to the furthest network-compatible printer 51 of the printer group, and when the performance attributes of all the printers within the printer group are received from the network-compatible printer, the thus-received printer performance is stored, and a user interface screen including the performance attributes of all the printers are prepared and displayed); 
determine a performance attribute of the image forming apparatus (Shima, col. 25, lines 54-62, printer driver of the host 54 sends a performance attribute notification request to the furthest network-compatible printer 51 of the printer group, and when the performance attributes of all the printers within the printer group are received from the network-compatible printer, the thus-received printer performance is stored, and a user interface screen including the performance attributes of all the printers are prepared and displayed); and 
provide the determined network performance through the user interface device (Shima, col. 25, lines 60-62, performance attributes of all the printers are prepared and displayed).
Shima does not specifically disclose determine a network performance between the image forming apparatus and the diagnostic apparatus based on network performance information measured based on the received response packet and reference network performance information corresponding to the image forming apparatus. That is, while Shima discloses determining a performance attribute of the image forming apparatus, Shima does not specifically disclose that this attribute is a network performance attribute. 
Carley, however, discloses the ability to monitor network utilization and performance (Carley, col. 139, lines 5-10, monitoring capabilities include the ability to measure CPU and disk utilization, memory occupancy, transaction response time, reports (storage & distribution), printers, network utilization and performance, circuit utilization, backup facilities, WAN/LAN utilization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Carley with the teachings of Shima so that the user can choose the most appropriate printer to print to, which is the desire in Shima (Shima, Abstract). Having network issues at a printer when trying to print a document at that printer may prevent fast and error free printing.  

In regard to claims 3 and 11, which depend from claims 1 and 9, respectively, the combination of Shima and Carley disclose wherein the processor executes the instructions to transmit the network performance measurement packet to a print server port of the image forming apparatus through the communication interface (Shima, col. 25, lines 60-62, performance attributes of all the printers are prepared and displayed; and Carley, col. 139, lines 5-10, monitoring capabilities include the ability to measure CPU and disk utilization, memory occupancy, transaction response time, reports (storage & distribution), printers, network utilization and performance, circuit utilization, backup facilities, WAN/LAN utilization).

In regard to claims 5 and 13, which depend from claims 1 and 9, respectively, the combination of Shima and Carley disclose wherein the processor executes the instructions to provide, through the user interface device, a network performance report indicating whether the determined network performance is at a level suitable for use of the image forming apparatus (Shima, col. 25, lines 60-62, performance attributes of all the printers are prepared and displayed; and Carley, col. 139, lines 5-10, monitoring capabilities include the ability to measure CPU and disk utilization, memory occupancy, transaction response time, reports (storage & distribution), printers, network utilization and performance, circuit utilization, backup facilities, WAN/LAN utilization).

Claims 2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shima and Carley in view of EP 1109101 A2 to Sampath et al. (hereinafter, Sampath).
Sampath was cited in the IDS filed 03/18/2021.

In regard to claims 2 and 10, which depend from claims 1 and 9, respectively, neither Shima nor Carley specifically disclose wherein the processor executes the instructions to transmit, through the communication interface to the image forming apparatus, the network performance measurement packet including print data and information indicating that a packet is for network performance measurement.
Sampath, however, discloses/makes obvious wherein the processor executes the instructions to transmit, through the communication interface to the image forming apparatus, the network performance measurement packet including print data and information indicating that a packet is for network performance measurement (Sampath, [0033] - [0036] and [0047] – [0049], control commands to an image forming can be sued to interrogate the image forming apparatus; the control commands can obviously include the print data since they are controlling the image forming apparatus to print). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sampath with the teachings of Shima and Carley so that real-time failure prediction and diagnoses of electronic systems operating in a network environment can be achieved (Sampath, Abstract).

In regard to claims 4 and 12, which depend from claims 1 and 9, respectively, neither Shima nor Carley specifically disclose wherein the processor executes the instructions to acquire the reference network performance information corresponding to the image forming apparatus from a reference network performance information database storing reference network performance information corresponding to each image forming apparatus model.
Sampath, however, discloses/makes obvious wherein the processor executes the instructions to acquire the reference network performance information corresponding to the image forming apparatus from a reference network performance information database storing reference network performance information corresponding to each image forming apparatus model (Sampath, [0002] - [0004] and [0016] – [0018], the system at the remote location). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sampath with the teachings of Shima and Carley so that real-time failure prediction and diagnoses of electronic systems operating in a network environment can be achieved (Sampath, Abstract).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2015/0312112 A1 to SUNG et al. discloses displaying network performance information (SUNG et al., Abstract).

U.S. Patent Application Publication No. 2002/0127993 A1 to Zappala discloses displaying printer data and network performance information (Zappala, [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/22/2022